DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 4, 2022 was previously entered.
	Claims 21-40 are pending.
	Claims 21-24, 28, 31-33, and 38-39 have been amended.
	Claims 21-40 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21, and 38-40, 
These claims all recite “support/supporting, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer, by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol.”  The repetitive use of “communication” and “session” make this limitation difficult for a person of ordinary skill in the art to understand.  The phrase “over a session layer protocol at a session layer” is particularly perplexing, since the session layer protocol is always associated with the session layer. The same is true for the phrase “communication of data of a communication protocol of a communication protocol layer.”  It is not clear what distinction Applicant is attempting to make in specifying both the layer and the protocol at the layer, perhaps implying that a session layer protocol could be used at some other layer of the protocol stack, or that the same might be true for a communication protocol.  The specification summary provides as follows:
In at least some example embodiments, an apparatus includes at least one processor and at least one memory including a set of instructions, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to support, by a communication device over a session layer protocol at a session layer, communication of a data stream of a communication protocol of a communication protocol layer, wherein the communication protocol layer is below the session layer. In at least some example embodiments, the communication protocol layer includes at least one of a transport layer, a
network layer, or a data link layer. In at least some example embodiments, to support communication of the data stream of the communication protocol of the communication protocol layer, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to support, by the communication device, negotiation of a set of communication protocols to be supported on the session layer protocol. In at least some example embodiments,
to support negotiation of the set of communication protocols, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to send, from the communication device toward a second communication device, a message including an indication of a set of communication protocols supported by the communication device at the
session layer. In at least some example embodiments, the indication of the set of communication protocols supported by the communication device at the session layer includes a tuple including an indication of a communication protocol layer supported by the communication device at the session layer and a list of communication protocols support by the communication device at the communication protocol layer supported by the communication device at the session layer. In at least some example embodiments, the session layer protocol includes a Transport Layer Security (TLS) protocol, and the message includes a TLS handshake message. Specification, page 1, line 13 – page 2, line 3, emphasis added.
As can be seen from the highlighted sections above, aspects of the Open Systems Interconnect (OSI), model are used, including that the session layer is above the communication layer and that there are three communication layers below the session layer, including a transport layer, a network layer, and a data link layer. Additionally, the invention provides that Transport Layer Security (TLS) is included in the session layer to provide security to the communications, and that information is sent in a message between the two communicating devices.  In order to express these concepts, further clarity is needed in the claim language. 
Regarding Claims 34-36,
The three claims, which all depend from Claim 33, recite “wherein the second data is based on the (second) communication protocol …”  It is not clear what is meant by data being “based on” a communication protocol.  Data is sent using a communication protocol, but the term “based on” is a broader term which must be clarified further. 
Regarding Claims 22-37, 
Because the claims depend from rejected base claims, they are also rejected.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 28-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins et al. (US 2019/0124123 A1, hereinafter referred to as Higgins).
Regarding Claims 21, 38, and 39, 
Higgins teaches:
“An apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor” as recited in Claim 21 (paragraphs [0088], [0089]). 
 “A non-transitory computer-readable medium storing instructions which, when executed by an apparatus” as recited in Claim 38 (paragraph [0088]).
 	“support/supporting, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer” (paragraphs [0027], [0031], [0003], [0004]).  [The terms "session flow" and "network flow" refer to one or more network packets or a stream of network packets that are communicated in a session that is established between at least two endpoints, such as two network devices ([0027]).  The network monitoring computer (NMC), which is arranged to over at least one network, can receive network communication for monitoring through a variety of means ([0031).  One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, as follows: Physical (1), Data Link (2), Network (3), Transport ( 4), Session ( 5), Presentation ( 6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer; to assess and troubleshoot communicated packets and protocols over a network, different types of network monitors can be employed ([0004]).]  (NOTE: The "session flow" and "network flow" equivalent to the “communication of data” and  the monitoring of flows of packets in a session that are communicated between at least two endpoints by the NMC to “supporting communication of data.” The phrase “of a communication protocol of a communication protocol layer over a session layer protocol at a session layer” is confusing, but the specification is clear that standard protocols are employed in the invention, so that the term “over” does not mean that the communication layer is above the session layer.  The specification discloses as follows:
Various example embodiments for supporting secure communications via secure
sessions in communication systems may be configured to support secure communications based on a secure protocol operating at the session layer of the Open Systems Interconnection (OSI) model (e.g., a Transport Layer Security (TLS) protocol where the transport layer supporting the session layer is based on Transmission Control Protocol (TCP), a Datagram Transport Layer Security (DTLS) protocol where the transport layer supporting the session layer is based on User Datagram Protocol (UDP), or the like). Specification, Detailed Description section, page 18.) 

“by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol” (paragraphs [0115], [0148], [0153], [0155]).  [NMCs are arranged to include configuration information, rules that are used to identify one or more well-known cryptographically secure communication protocols, such as Transport Layer Security (TLS)  ([0115]).  When a client is communicating over a network with a server to establish a secure connection, if the client and server are using TLS, after a TCP connection is established, the client sends a Client Hello message that includes various specifications in clear-text, such as protocol version ([0148]).  The client receives the server responses and continues to send one or more network packets to complete the establishment of the secure connection; the number of handshake messages exchanged between the client and server to establish a secure connection will depend on the particular communication protocol being used, such as TCP or the cryptographic protocol TLS ([0153]).  The client and server are considered to have completed the secure handshake and established a secure communication session, and subsequent, communication between the client and server are considered to cryptographically secured ([0155]).]  (NOTE: TCP first layer is equivalent to the “session layer protocol at the session layer” and TLS to “an indication of the communication protocol.” This interpretation is consistent with the specification explanation, as follows:
In at least some example embodiments, the indication of the set of communication protocols supported by the communication device at the session layer includes a tuple including an indication of a communication protocol layer supported by the communication device at the session layer and a list of communication protocols support by the communication device at the communication protocol layer supported by the communication device at the session layer. In at least some example embodiments, the session layer protocol includes a Transport Layer Security (TLS) protocol, and the message includes a TLS handshake message. In at least some example embodiments, to support negotiation of the set of communication protocols, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to receive, by the communication device from a second communication device, a message including an indication of a set of communication protocols supported by the second communication device at the session layer … Specification, Summary section, page 1, line 29 - page 2, line 8, emphasis added.)

Regarding Claim 22,
Higgins teaches all the limitations of parent Claim 21.
Higgins teaches:
“wherein the communication protocol layer includes at least one of an application layer, a transport layer, a network layer, or a data link layer” (paragraphs [0003], [0004]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network arranged in the following order: Physical (1), Data Link (2), Network (3), Transport (4), Session (5), Presentation (6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4) ([0004]).]  (NOTE: Both OSI and TCP/IP include a “transport layer,” and OSI also has a “network layer” and a “data link layer.”)
Regarding Claim 28,
Higgins teaches all the limitations of parent Claim 21.
Higgins teaches:
“wherein to support communication of the data of a communication protocol of a communication protocol layer over the session layer protocol at a session layer, instructions …” (paragraph [0031]).  [The network monitoring computer (NMC), which is arranged to monitor or record flows of packets in a session that are communicated between at least two endpoints over at least one network, can receive network communication for monitoring through a variety of means.]
“support, by the communication device over the session layer protocol of the session layer, communication of a packet of the session layer protocol that includes a packet of the data stream” (paragraphs [0004], [0025]).  [The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer ([0004]).  Packets associated with a TCP protocol connection are routed independently and could be delivered over different paths; for TCP connections the network communication system provide the packets to application endpoints in the correct order ([0025]).]   (NOTE: Packets are the components of the “data,” and the TCP protocol Application layer includes the “session layer.”)
Regarding Claim 29,
Higgins teaches all the limitations of parent Claim 28.
Higgins teaches:
“wherein the packet of the communication protocol includes a payload including the data of communication protocol, wherein the packet of the communication protocol includes a header that indicates the communication protocol layer and the communication protocol” (paragraphs [0024], [0089], [0139], [0148]).  [The term "session" refers to a semi-permanent interactive packet interchange between two or more communicating endpoints, such as network devices, and an established session is the basic requirement to perform either a connection-oriented or a connectionless communication ([0024]).  Information can be provided to another device or computer based on any of a variety of methods, including being sent as part of a header during a communication ([0089]).  The secrets sharing engine on client computer is arranged to provide one or more special purpose TLS record packets ([0139]).  If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message which includes a protocol version and a list of supported cipher suites ([0148]).]  (NOTE: The TLS packet is equivalent to the “packet of the communication protocol” and the information can be provided in the “header” of the Client Hello message.)
Regarding Claim 30,
Higgins teaches all the limitations of parent Claim 28.
Higgins teaches:
“wherein the session layer protocol includes a Transport Layer Security (TLS) protocol” (paragraph [0115]).  [NMCs are arranged to identify one or more well-known cryptographically secure communication protocols, such as Secure Sockets Layer (SSL) or Transport Layer Security (TLS).]  
“wherein the packet of the communication protocol is transported using a TLS Frame” (paragraph [0148]).  [If the client and server are using TLS, after a TCP connection is established, the client may send a Client Hello message that includes various specifications in clear text, such as protocol version.] (NOTE: It is well known in the art that in TLS, data is sent in frames, as is indicated in the following description:
To know definitively what a client supplicant is capable of, run a packet capture on TLS-tunneled EAP authentication and observe the TLS negotiation frames, or TLS handshake, that occur right after 802.11 association and EAP identity request/response frames. The client will send a “Client Hello” frame … 
(framebyframewifi.net/tag/tls/).) 
“wherein the packet of the session layer protocol includes a TLS Record,” (paragraph [0138], [0139]).  [Secret sharing engine may be arranged to compute one or more CRCs, hash values, sequence numbers, packet/message sizes, or the like, for the handshake traffic or other secure traffic before the encrypted key information is added to the secure session traffic or handshake traffic ([0138]).  The secrets sharing engine on the client computer is arranged to provide one or more special purpose TLS record packets that might include encrypted key information and after the monitor detects the special purpose TLS record packet, the key information may be obtained and the special purpose TLS record packet may be removed from the secure session traffic and discarded rather than being forwarded to server ([0139]).] 
Regarding Claim 31,
Higgins teaches all the limitations of parent Claim 21.
Higgins teaches:
“send, by the communication device over the session layer protocol of the session layer, a packet of the session layer protocol that includes the data of the communication protocol” (paragraphs [0024], [0139], [0148]).  [The term "session" refers to a semi-permanent interactive packet interchange between two or more communicating endpoints, such as network devices, and an established session is the basic requirement to perform either a connection-oriented or a connectionless communication ([0024]).  The secrets sharing engine on client computer is arranged to provide one or more special purpose TLS record packets ([0139]).  If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message which includes a protocol version and a list of supported cipher suites ([0148]).]  (NOTE: The TLS packet is equivalent to the “packet of the session layer protocol” and the protocol version and a list of supported cipher suites to the “data of the communication protocol.”)
Regarding Claim 32,
Higgins teaches all the limitations of parent Claim 21.
Higgins teaches:
“receive, by the communication device over the session layer protocol of the session layer, a packet of the session layer protocol that includes the data of the communication protocol” (paragraphs [0024], [0139], [0148], [0151]).  [The term "session" refers to a semi-permanent interactive packet interchange between two or more communicating endpoints, such as network devices, and an established session is the basic requirement to perform communication ([0024]).  The secrets sharing engine on client computer is arranged to provide one or more special purpose TLS record packets ([0139]).  If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message which includes a protocol version, a list of supported cipher suites, and other TLS options ([0148]).  The server is arranged to respond with selected a protocol version, cipher suite, its verifiable certificate, or the like, depending on the values included in the client's handshake information ([0151]).]  (NOTE: TLS is equivalent to the “session layer protocol,” the protocol version, a list of supported cipher suites, and other TLS options to the “data of the communication protocol,” and the server to the device which “receives a packet of the session layer protocol.”)
“retrieve, from the packet of the session layer protocol based on identification of the data of the communication protocol based on the indication of the communication protocol layer, and the indication of the communication protocol, the data of the communication protocol” (paragraphs [0148], [0150]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message which includes a protocol version, a list of supported cipher suites, and other TLS options ([0148]).  The NMC is arranged to monitor the network traffic from the client to the server, and since the client is starting a handshake for a secure connection, the NMC is arranged to activate a process or ruleset arranged to monitor or detect the establishment of a secure connection ([0150]).]  (NOTE: TLS is equivalent to the “session layer protocol,” the protocol version, a list of supported cipher suites, and other TLS options to the “data of the communication protocol,” and the NMC monitoring and detected to “retrieving the data of the communication protocol.”)
Regarding Claim 33,
Higgins teaches all the limitations of parent Claim 21.
Higgins teaches:
“support, by the communication device, communication of  second data over the session layer protocol” (paragraphs [0003], [0004], [0031]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, includes layer 5 as the Session layer ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it collapses the OSI model's Application, Presentation, and Session layers into its Application layer ([0004]).  The network monitoring computer (NMC), which is arranged to monitor or record flows of packets in a session that are communicated between at least two endpoints over at least one network, can receive network communication for monitoring through a variety of means, including directed tunnels from network switches, clients or servers including the endpoints themselves, or other infrastructure devices ([0031]).]  (NOTE: Both the OSI and TCP models define the “session layer protocol.”  The record flows of packets in a session inherently include “second data.”)
Regarding Claim 34,
Higgins teaches all the limitations of parent Claim 33.
Higgins teaches:
“wherein the second data is based on the communication protocol of the communication protocol layer” (paragraphs [0003], [0004], [0031]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, as follows: Physical (1), Data Link (2), Network (3), Transport ( 4), Session ( 5), Presentation ( 6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer ([0004]).  The network monitoring computer (NMC), which is arranged to monitor or record flows of packets in a session that are communicated between at least two endpoints over at least one network ([0031]).]  (NOTE: The bottom layers of both the OSI and TCP models are equivalent to the “communication protocol layer.”  The record flows of packets in a session inherently include a “second data.”)
Regarding Claim 35,
Higgins teaches all the limitations of parent Claim 33.
Higgins teaches:
“wherein the second data is based on a second communication protocol of the communication protocol layer” (paragraphs [0003], [0004], [0031]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, as follows: Physical (1), Data Link (2), Network (3), Transport ( 4), Session ( 5), Presentation ( 6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer ([0004]).  The network monitoring computer (NMC), which is arranged to monitor or record flows of packets in a session that are communicated between at least two endpoints over at least one network ([0031]).]  (NOTE: The bottom layers of both the OSI and TCP models are equivalent to the “communication protocol layer.”  The record flows of packets in a session inherently include a “second data stream.”)
Regarding Claim 36,
Higgins teaches all the limitations of parent Claim 33.
Higgins teaches:
“wherein the second data is based on a second communication protocol of a second communication protocol layer” (paragraphs [0003], [0004], [0031]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, as follows: Physical (1), Data Link (2), Network (3), Transport ( 4), Session ( 5), Presentation ( 6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer ([0004]).  The network monitoring computer (NMC), which is arranged to monitor or record flows of packets in a session that are communicated between at least two endpoints over at least one network ([0031]).]  (NOTE: The bottom layers of both the OSI and TCP models are equivalent to the “communication protocol layer.”  The record flows of packets in a session inherently include a “second data stream.”)
Regarding Claim 37,
Higgins teaches all the limitations of parent Claim 33.
Higgins teaches:
“wherein the second communication protocol layer includes one of an application layer, a transport layer, a network layer, or a data link layer” (paragraphs [0003], [0004], [0026]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network arranged in the following order: Physical (1), Data Link (2), Network (3), Transport (4), Session (5), Presentation (6), and Application (7) ([0003]).  The TCP/IP model is similar to the OSI model except that it defines four layers instead of seven: Link (1), Internet (2), Transport (3), and Application (4) ([0004]).  A transport layer virtual circuit protocol such as the TCP protocol can deliver packets of data in order although the lower layer switching is connectionless; alternatively, the virtual circuit connection may be established in a datalink layer or network layer switching mode, where all data packets belonging to the same traffic stream are delivered over the same path, and traffic flows are identified by some connection identifier ([0026]).]
Regarding Claim 40,
Higgins teaches:
“An apparatus, comprising: at least one processor; and at least one memory storing instructions; wherein the set of instructions is configured to, when executed by the at least one processor” (paragraphs [0088], [0089]).
“support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer1251411_ 1Serial No. 16/923,412Page 7 of 13 protocol at a session layer using a data record of the session layer protocol, wherein the data record of the session layer protocol includes an indication of the communication protocol layer, an indication of the communication protocol, and the data of the communication protocol” (paragraphs [0023], [0003], [0004]; fig. 1, elements 10, 20).  [A communication session between the devices includes data communicated between the client device 10 and the server device 20 ([0023]).  One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network, as follows: Physical (1), Data Link (2), Network (3), Transport ( 4), Session ( 5), Presentation ( 6), and Application (7) ([0003]).  The Transmission Control Protocol/Internet Protocol (TCP/IP) model is similar to the OSI model except that it defines four layers instead of seven in the following order: Link (1), Internet (2), Transport (3), and Application (4); to reduce the number of layers from four to seven, the TCP/IP model collapses the OSI model's Application, Presentation, and Session layers into its Application layer; to assess and troubleshoot communicated packets and protocols over a network, different types of network monitors can be employed ([0004]).  If the client and server are using TLS, after a TCP connection is established, the client may send a Client Hello message, which include various specifications in clear-text such as, protocol version, list of supported cipher suites, or other TLS options ([0148]).]  (NOTE: TLS is equivalent to the “session layer1251411_ 1Serial No. 16/923,412Page 7 of 13 protocol,” and the Client Hello message to the “data of the communication protocol” and “a data record of the session layer.” In addition, Examiner refers Applicant to the notes associated with Claim 21.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2019/0124123 A1, hereinafter referred to as Higgins) in view of Oksanen (US 2016/0112488 A1, hereinafter referred to as Oksanen).
Regarding Claim 23,
Higgins teaches all the limitations of parent Claim 21.
Higgins does not teach:
“support, by the communication device, negotiation of a set of communication protocols to be supported on the session layer protocol.”
Oksanen teaches:
“support, by the communication device, negotiation of a set of communication protocols to be supported on the session layer protocol” (paragraphs [0025], [0029]).  [Different network arrangements and modes are possible ([0025]).  The data link layer is concerned with local delivery of frames between devices, and the various data link protocols are the Ethernet for local area networks (multi-node), the Point-to-Point Protocol (PPP), High-Level Data Link Control (HDLC) and Advanced Data Communication Control Procedures (ADCCP) for point-to-point (dual-node) connections ([0029]).]  (NOTE: Depending on the type of session and connection required, the data link protocol must be chosen or “negotiation of a set of communication protocols to be supported on the session layer protocol” must occur.)
Because both Higgins and Oksanen teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Higgins disclosure, the ability to negotiate the set of communication protocols for the session, as taught by Oksanen; and such inclusion would have increased the efficiency of the network operations by providing the ability to use a variety of protocols, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 24,
Higgins in view of Oksanen teaches all the limitations of parent Claim 23.
Higgins teaches:
“send, from the communication device toward a second communication device, a message including an indication of a set of communication protocols supported by the communication device at the session layer” (paragraph [0148]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message, which includes various specifications in clear-text such as, protocol version.]  
Regarding Claim 25,
Higgins in view of Oksanen teaches all the limitations of parent Claim 24.
Higgins teaches:
“wherein the indication of the set of communication protocols supported by the communication device at the session layer includes a tuple including an indication of a communication protocol layer supported by the communication device at the session layer and a list of communication protocols supported by the communication device at the communication protocol layer supported by the communication device at the session layer” (paragraphs [0148], [0150], [0155], [0162]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message, which includes various specifications such as, the protocol version and a list of supported cipher suites ([0148]).  In one or more of the various embodiments, the client may start a handshake for a secure connection ([0150]). The client and server are considered to have completed the secure handshake and established a secure communication session, making subsequent communication between the client and server cryptographically secured ([0155]).  Information from a data store can be indexed or keyed to information, such as tuple information, or the like, that is associated with the network flows comprising the secure connection ([0162]).]  (NOTE: The client and server being in a session is equivalent to the “communication device at the session layer,” the list of supported cipher suites to the “list of communication protocols support by the communication device,” and information is included in the “tuple.”) 
Regarding Claim 26,
Higgins in view of Oksanen teaches all the limitations of parent Claim 24.
Higgins teaches:
“wherein the session layer protocol includes a Transport Layer Security (TLS) protocol, wherein the message includes a TLS handshake message” (paragraph [0148], [0150]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message ([0148]).  The client starts with a handshake for a secure connection ([0150]).]  
Regarding Claim 27,
Higgins in view of Oksanen teaches all the limitations of parent Claim 23.
Higgins teaches:
“receive, by the communication device from a second communication device, a message including an indication of a set of communication protocols supported by the second communication device at the session layer” (paragraph [0148]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a Client Hello message which includes a protocol version and a list of supported cipher suites.]  (NOTE: The list of supported cipher suites is equivalent to the “set of communication protocols supported by the second communication device,” and the server being in session with the client to the “second communication device at the session layer.”)
“select, by the communication device based on an indication of a set of communication protocols supported by the communication device at the session layer and based on the indication of the set of communication protocols supported by the second communication device at the session layer, the set of communication protocols to be supported on the session layer protocol” (paragraph [0151]).  [If the client and server are using TLS, the server may be arranged to respond with a selected protocol version, cipher suite, its verifiable certificate, or the like, depending on the values included in the client's handshake information.]

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered. 
Regarding the rejections under 35 U.S.C. 102(a)(2), Applicant argues as follows:
Claims 21-22, 28, 30 and 33-39 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Higgins. The rejection is traversed. 

Applicant, despite disagreeing with the rejection and in the interest of furthering prosecution of the application, has herein amended claim 21 to recite features of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol." 

Applicant submits that the cited portions of Higgins fail to disclose or suggest the feature of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol." 

Rather, Higgins merely discloses a definition of the OSI model of communication layers and associated communication protocols. The cited portions of Higgins are devoid of any disclosure or suggestion of supporting, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol. 

Thus, Applicant submits that the cited portions of Higgins fail to disclose or suggest the feature of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer by providing, with the session layer protocol at the session layer, an indication of the communication protocol layer and an indication of the communication protocol." 

Thus, Applicant submits that independent claim 21 is allowable under 35 U.S.C. 102 over Higgins. Additionally, Applicant's independent claims 38 and 39 recite features similar to the features of Applicant's independent claim 21 and, thus, also is allowable under 35 U.S.C. 102 over Higgins. Furthermore, since all of the dependent claims that depend from the independent claims include all the limitations of the respective independent claim from which they ultimately depend, each such dependent claim also is allowable under 35 U.S.C. 102 over Higgins. 
Therefore, Applicant respectfully requests that the rejection be withdrawn. 

Claim 40 is rejected under 35 U.S.C. 102 as being unpatentable over Oksanen. The rejection is traversed. 

Applicant, despite disagreeing with the rejection and in the interest of furthering prosecution of the application, has herein amended claim 40 to recite features of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer using a data record of the session layer protocol, wherein the data record of the session layer protocol includes an indication of the communication protocol layer, an indication of the communication protocol, and the data of the communication protocol." 

Applicant submits that the cited portions of Oksanen fail to disclose or suggest the feature of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer using a data record of the session layer protocol, wherein the data 11_1 Serial No. 16/923,412Page 10 of 13record of the session layer protocol includes an indication of the communication protocol layer, an indication of the communication protocol, and the data of the communication protocol." 

Rather, Oksanen merely discloses communication of data of a data stream at a first protocol layer over a second protocol layer where the first protocol is above the second protocol layer. More specifically, Oksanen discloses that at least a portion of a first stream of data in accordance with a first protocol is included in a second stream of data in accordance with a second protocol where the first protocol layer is above the second protocol layer (i.e., the data stream in accordance with the higher first layer is included within the data steam in accordance with the lower second layer). 
This is described at least in the Abstract of Oksanen, as well as in Paragraphs [0034] and [0042] of Oksanen. For example, the Abstract of Oksanen states that "...at least one first stream of data is determined in accordance with a first protocol... [a] second stream of data is then generated in accordance with a second protocol, wherein the second protocol is a lower layer protocol than the first protocol" and that "[t]he generating comprises including at least a portion of the determined at least one first stream of data in the second stream of data..." (emphasis added). Additionally, Paragraph [0023] of Oksanen cited in the Office Action merely includes a general reference to a communication session between a client device 10 and a server device 20 and Paragraph [0029] of Oksanen merely describes use of the data link layer for a link 17 between an intermediate device 12 and a processing device 16. The cited portions of Oksanen are devoid of any disclosure or suggestion of supporting, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer using a data record of the session layer protocol, wherein the data record of the session layer protocol includes an indication of the communication protocol layer, an indication of the communication protocol, and the data of the communication protocol. 

Thus, Applicant submits that the cited portions of Oksanen fail to disclose or suggest the feature of "support, by a communication device, communication of data of a communication protocol of a communication protocol layer over a session layer protocol at a session layer using a data record of the session layer protocol, wherein the data 11_1 Serial No. 16/923,412Page 11 of 13record of the session layer protocol includes an indication of the communication protocol layer, an indication of the communication protocol, and the data of the communication protocol." 

Thus, Applicant submits that independent claim 40 is allowable under 35 U.S.C. 102 over Oksanen. 

Therefore, Applicant respectfully requests that the rejection be withdrawn. 
1251411_1 
Examiner respectfully disagrees.  Applicant argues that Claim 21 is allowable because Higgins does not teach a “communication protocol layer over a session layer,” but merely teaches the OSI model.  However, Higgins also teaches the use of Transport Layer Security (TLS) for providing cryptographically secure communication (Higgins, [0115]), which is known in the art as utilizing session keys for encrypting and decrypting data (www.internetsociety.org/deploy360/tls/basics/).  But more importantly, the specification also states that “the session layer protocol includes a Transport Layer Security (TLS) protocol, and the message includes a TLS handshake message” (specification page 2, lines 2-3).  Thus the claimed “communication protocol layer over a session layer” can be interpreted as TLS, under the broadest reasonable interpretation, pursuant to MPEP 2111.  Higgins teaches that same use of TLS as is provided in the instant application, in which a Client Hello message, which is equivalent to the above “TLS handshake message,” is sent from the client to the server (see Higgins, paragraphs [0148]-[0151]).  Therefore, Claim 21, as well as the similarly recited Claims 38 and 39 remain as being rejected under 35 U.S.C. 102(a)(2).
The arguments with respect to amended Claim 40 are now moot, because the claim is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins, not Oksanen. 
Regarding the rejections under 35 U.S.C. 103, Applicant argues as follows:
Claims 23-27, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins and Oksanen. The rejection is traversed. 

Applicant submits that this ground of rejection applies only to dependent claims and is predicated on the validity of the rejection of Applicant's independent claim 21 under 35 U.S.C. 102 in view of Higgins. Applicant submits that, since such rejection has been overcome, as described hereinabove, and there is no argument put forth by the Office Action that the additional reference supplies that which is missing from Higgins to render Applicant's independent claim 21 unpatentable, these grounds of rejection cannot be maintained. 

Therefore, Applicant respectfully requests that the rejection be withdrawn.1251411_ 1 

 1246609_1 
The arguments are moot, since Claim 21 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins.
Therefore, Claims 21-40 remain as being rejected with respect to the indicated prior art and are not currently allowable.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454